Fractional Strategies, Inc. v Genecco (2022 NY Slip Op 01676)





Fractional Strategies, Inc. v Genecco


2022 NY Slip Op 01676


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND BANNISTER, JJ.


233 CA 21-00009

[*1]FRACTIONAL STRATEGIES, INC., PLAINTIFF-RESPONDENT,
DvAVID GENECCO AND SMECCO, LLC, DEFENDANTS-APPELLANTS. 


KNAUF SHAW LLP, ROCHESTER (JONATHAN R. TANTILLO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (KRISTINE N. CELESTE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Ontario County (J. Scott Odorisi, J.), entered December 1, 2020. The order denied defendants' motion for summary judgment and granted plaintiff's cross motion for leave to amend its complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court